Citation Nr: 0429788	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  00-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including major depression, a bipolar 
disorder, and schizophrenia.

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1968 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the above claims.  

In May 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO, a 
transcript of which has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

During his personal hearing in May 2004, the veteran 
indicated that he was treated for symptoms associated with 
his psychiatric disorder(s) at the Birmingham, North Chicago, 
Detroit, and Battle Creek VA Medical Centers.  On remand, an 
effort should be made to obtain any treatment records of the 
veteran from these medical facilities.

Additionally, during the May 2004 hearing, the veteran 
indicated that the symptoms associated with his PTSD had 
worsened since his last examination in June 1995.  It does 
not appear that he has been afforded a VA examination in 
conjunction with his current claim for an increased rating.  
A current VA examination is necessary to assess the severity 
of his PTSD, as well as to determine the etiology of his 
other psychiatric disorders.

The veteran has also raised a claim for service connection 
for an acquired psychiatric disorder, including major 
depression, a bipolar disorder, and schizophrenia, as 
secondary to his service-connected PTSD.  A decision on a 
given claim for an increased rating is not a final order when 
an "inextricably intertwined" question remains undecided 
and pending.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Resolution of the issue of service connection for an 
acquired psychiatric disorder on a secondary basis could have 
a significant impact on the disability evaluation to be 
assigned for the service-connected PTSD.  Therefore, the 
question needs to be adjudicated prior to further review on 
appeal.

Finally, VA has a duty to notify the veteran in the 
development of facts pertinent to his claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  A VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  As the 
case must be remanded for the foregoing reasons, the veteran 
should be provided an appropriate notice letter.

Accordingly, this claim is REMANDED for the following action:

1.  Notify the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims for service connection and an 
increased rating; (2) the information and 
evidence that VA will seek to obtain on 
his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request or tell him to provide any 
evidence in his possession that pertains 
to the claims.  A copy of this 
notification must be associated with the 
claims folder.

2.  Make arrangements to obtain the 
veteran's VA treatment records for a 
psychiatric disorder from the Birmingham, 
North Chicago, Detroit, and Battle Creek VA 
Medical Centers, dated since 1998.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.

Following examination of the veteran, the 
examiner should provide an opinion as to 
the diagnosis, date of onset, and etiology 
of any acquired disorder found to be 
present (other than PTSD).  

The examiner should state whether it is at 
least as likely as not that any currently 
diagnosed acquired disorder had its onset 
during active service or is related to any 
in-service disease or injury.  The 
examiner should also state whether it is 
at least as likely as not that any 
currently diagnosed acquired disorder was 
either caused or aggravated by the 
veteran's service-connected PTSD.

Further, the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service-
connected PTSD and any secondary 
psychiatric disorders.  The examiner must 
conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's PTSD and any secondary 
psychiatric disorders on his social and 
industrial adaptability.  In so doing, the 
examiner is asked to address his or her 
findings in the context of the veteran's 
work history.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the veteran's PTSD and any 
secondary psychiatric disorders consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If the 
development undertaken is deficient in any 
manner, it must be rectified prior to return 
to the Board. See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Adjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder, including major 
depression, a bipolar disorder, and 
schizophrenia, as secondary to service-
connected PTSD.  See 38 C.F.R. § 3.310.  
If the veteran files a timely notice of 
disagreement with this action, provide 
him and his attorney a statement of the 
case, and notify him of the necessity to 
file a substantive appeal and of the time 
limits within which he must file a 
substantive appeal.

6.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the veteran, 
he and his attorney should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




